Case 1:19-cr-00575-AMD-RLM Document 300-2 Filed 06/02/21 Page 1 of 2 PageID #: 2263




                EXHIBIT 2
Case 1:19-cr-00575-AMD-RLM Document 300-2 Filed 06/02/21 Page 2 of 2 PageID #: 2264




The Honorable Fredric Block                                         January 1,2021
United Sates District Judge
Eastern District Of New York
225 Cadman Plaza East
Brooklyn N.Y. 1120


Dear Honorable Fredric Block,


      I am writing this letter concerning John Simonlacaj.I have known John
33 years. My name is Zef Frrokaj and I am a resident of Michigan. I am an
owner of a small business. I just want to start out to say John has been a very
good friend to me. He is a genuine, generous person. A great family man,
loving father, and husband. I personally know John, he helps friends, family,
and our church communities. He is a committed hard-working person. I am
asking you for leniency on sentencing for John. I believe and know in my
heart that he will continue to do the right things in life .




Sincerely,


Zef Frrokaj
